DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
To expedite the prosecution of this application, Examiner is not restricting claim(s) 2-7, 9-15,19-22, 24-25. Claims 2 and 3 are directed to independent species A and B, respectively; claims 4, 5, 19 and 20  are directed to independent species C, D, E, and F, respectively; claims 6 and 7  are directed to independent species G and H, respectively; claims 9-12 are directed to independent species I, J, K, and L, respectively; claims 13-15 are directed to independent species M, N, and O, respectively. Further amendments and unreasonable arguments with respect to claim(s) 2-7, 9-15,19-22, 24-25 or their dependent claims may cause an undue burden at the US Patent Office, and if so, the claim(s) 2-7, 9-15,19-22, 24-25 will be restricted in the subsequent office action under the statute 35 USC 121. 

Claim Objections
Claims 6, 22 and 23 are objected to because of the following informalities:  
Claim 6 is claiming, “wherein the heater element is a PTC heater element.” Claims fail to define PTC and examiner cannot read the specification in to the claims. 
Claim 22 is “wherein a battery backup sensor is used to determine when the heater element should be energized.” Claim is objected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: whether the battery backup sensor is connected the heater element.
Claim 23 recites, “wherein the functionality of the heater element can be monitored and controlled wirelessly.”  Claim is objected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: elements performing the wirelessly controlled functionality.
 Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, 9-14, 16-18, 21, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Rorrer (US 2020/0027343 A1) and further in view of FUKUI (JP 2003303399 A).
Consider claim 1, Rorrer teaches, a light fixture (400, Rorrer teaches, “FIG. 8 is a side schematic view illustrating air current paths with lenses 404 installed in a vertical traffic light tree 400” See ¶ 0037) comprising: a housing (400); an LED light assembly provided on the housing, (Rorrer teaches, “[t]he replacement of incandescent traffic lights with LEDs reduced the amount of heat present at the lens face and in the visor volume.” See ¶ 0003); a visor  (102) extending from the housing at least partially around the LED light assembly (Rorrer teaches, “FIG. 9 is an isometric schematic view of a portion of the experimental airflow for lenses 404.” See ¶ 0040.Shows the visor 102 and Rorrer teaches,  “FIGS. 12A-12D illustrate a third embodiment of the present invention, comprising a cover or shroud 604 for covering the lenses and visors (e.g. lenses 104 and visors 102) of a vertical traffic light tree (e.g. 100).” See ¶ 0046.); and 
With respect to a heater element connected to the visor, Rorrer teaches,  “the adoption of a passive design (as opposed to active such as continual cleaning, application of deicing chemicals or the introduction of a heating element) that can be employed without requiring maintenance.” See ¶ 0006. Rorrer does not show a heater element (4) connected to the visor (5), nonetheless, in an analogous art, Fukui teaches, “a heating element having a thermal heater is formed on a substrate having a shape substantially the same as the eaves of a traffic light, and the heating element is attached to the eaves portion of the traffic light so that the upper part of the heating element or A snow melting device for a traffic signal, which detects a snow accumulation state in the vicinity of the traffic signal, receives the signal, and controls the temperature of a heating element to melt the snow. In addition, the eaves of the traffic light means a substantially semicircular shape or a substantially trapezoidal shape.” See ¶ 0005 and Fig. 3, 5 and 6.

It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the invention or combination of Rorrer and include “the heating element is attached to the eaves portion of the traffic light so that the upper part of the heating element or A snow melting device for a traffic signal” as suggested by Fukui in effort to generate heat and provide safe driving conditions for the road users during the inclement weather.

Consider claim 2, a light fixture as set forth in claim 1, wherein at least a portion of the heater element (4) is screen printed directly onto the visor (5), Fukui teaches,  “FIG. 8 is a perspective view of a heating element in which a thermal heater (4) is embedded in a resin (12) and a crack of the resin is reinforced by a woven cloth (13).” See ¶ 0014.

Consider claim 3, a light fixture as set forth in claim 1, wherein the heater element is mounted to an inner surface of the visor. Fukui Fig. 1 shows the heater element is mounted to an outer surface of the visor; Examiner takes Official notice that in view of Fukui, it would have been obvious to mount the heater element on to the inner surface. 

Consider claim 7, a light fixture as set forth in claim 1, wherein the heater element is a fixed wattage heater element, Fukui “[t]he substrate (1) was equipped with a 200 watt thermal heater (4) to form a heating element (5).” See ¶ 0010.
Consider claim 9, a light fixture as set forth in claim 1, wherein the heater element is connected to the visor with adhesive, Fukui teaches,  “FIG. 8 is a perspective view of a heating element in which a thermal heater (4) is embedded in a resin (12) and a crack of the resin is reinforced by a woven cloth (13).” See ¶ 0014. Resin is an adhesive, Nonetheless, Examiner takes an Official notice that it would have been obvious to use a an adhesive to glue the heating element to the visor. 

Consider claim 10, a light fixture as set forth in claim 1, wherein the heater element is heat staked to the visor, Fukui Fig. 1 shows the heater element is staked to the visor.

Consider claim 11, a light fixture as set forth in claim 1, wherein the heater element is overmolded to the visor, Fukui teaches,  “FIG. 8 is a perspective view of a heating element in which a thermal heater (4) is embedded in a resin (12) and a crack of the resin is reinforced by a woven cloth (13).” See ¶ 0014.

Consider claim 12, a light fixture as set forth in claim 1 wherein the heater is welded between the inner surface and an outer surface of the visor, Fukui teaches,  “FIG. 8 is a perspective view of a heating element in which a thermal heater (4) is embedded in a resin (12) and a crack of the resin is reinforced by a woven cloth (13).” See ¶ 0014. Examiner takes Official notice in view of the prior art that it would have been obvious to weld the heater between the two surfaces. 

Consider claim 13, a light fixture as set forth in claim 1, further comprising a temperature sensor for determining when the heater element should be energized, Fukui teaches,  “[a]s the snow sensor, it is possible to use … a piezoelectric sensor” See ¶ 0007. Ordinary skilled artisan knows that photoelectric sensor comprises “a device that uses the piezoelectric effect to measure changes in pressure, acceleration, temperature, strain, or force by converting them to an electrical charge.” 

Consider claim 14, a light fixture as set forth in claim 1, further comprising a humidity sensor for determining when the heater element should be energized,  Examiner takes Official Notice that in view of Fukui it would have been obvious to have a humidity sensor.1

Consider claim 16, a light fixture as set forth in claim 1, wherein the housing and the visor are formed as part of a traffic light, Rorrer teaches, “FIG. 8 is a side schematic view illustrating air current paths with lenses 404 installed in a vertical traffic light tree 400” See ¶ 0037)

	Consider claim 17, a light fixture as set forth in claim 1 wherein the heater element is the same color as the inner surface of the visor. Examiner takes Official notice that it is well-known in the art to match the color of the heater element coil with the  mounted surface. 

Consider claim 18, a light fixture as set forth in claim 1, further comprising a control module connected to the heater element for controlling the temperature of the heater element, Fukui teaches, “temperature of the heating element is controlled by receiving it from the limit switch (7) and heating the heating element. The upper limit temperature is controlled to 50 ° C. or lower by a thermostat” See ¶ 0012.

Consider claim 21, a light fixture as set forth in claim 1, wherein a timer circuit is used to determine when the heater element should be energized, Fukui teaches, “temperature of the heating element is controlled by receiving it from the limit switch (7) and heating the heating element. The upper limit temperature is controlled to 50° C. or lower by a thermostat and a heating time is controlled by a timer.” See ¶ 0012.

Consider claim 24, a light fixture as set forth in claim 1, wherein only a single heater element is connected to the visor, See Fukui, Fig. 6. 

Consider claim 25, a light fixture as set forth in claim 1, further comprising a second heater element connected to the visor, Examiner takes Official Notice that in view of Fukui it would have been obvious to include additional heating elements.

Claim(s) 4-5 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rorrer (US 2020/0027343 A1), in view of FUKUI (JP 2003303399 A), and further in view of Rooymans (US 2017/0367153 A1).
Consider claim 4, a light fixture as set forth in claim 1, further comprising a solar panel mounted (13) to an outer surface of the visor (12) for powering the light fixture, in an analogous art, Rooymans teaches, “a system of lighting units powered by solar panels and equipped with batteries as storage means.” See ¶ 0026. “The system comprises lighting units 11A through 11E, each comprising a light fixture and a battery contained in hood 12. Each unit further comprises a solar panel 13.” See ¶ 0037. With respect to powering the heating element – It would have been obvious over cited prior art2.
	It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the invention or combination of Rorrer-Fukui and have the heating element and light fixture power by the solar panel in an effort to provide this technology to the light signals, in the rural area, that are not connect with the power grid.

 Consider claim 5, a light fixture as set forth in claim 1, further comprising a solar panel mounted to an outer surface of the visor for powering the LED light assembly, Rooymans teaches, “a system of lighting units powered by solar panels and equipped with batteries as storage means.” See ¶ 0026. “The system comprises lighting units 11A through 11E, each comprising a light fixture and a battery contained in hood 12. Each unit further comprises a solar panel 13.” See ¶ 0037.

Consider claim 19, a light fixture as set forth in claim 18, further comprising a solar panel secured to an outer surface of the visor for supplying power to the control module,  Rooymans teaches, “FIG. 2 shows a circuit 20 of an exemplary lighting system. Circuit 20 comprises a solar panel 21, which is controlled by solar controller 22. Energy from solar panel 21 is stored in battery 23. Battery 23 powers LED lamp 25 via LED driver 24.” See ¶ 0039.

Consider claim 20, a light fixture as set forth in claim 1, further comprising a solar panel secured to an outer surface of the visor for recharging a battery in the housing, Rooymans teaches, “a system of lighting units powered by solar panels and equipped with batteries as storage means.” See ¶ 0026. “The system comprises lighting units 11A through 11E, each comprising a light fixture and a battery contained in hood 12. Each unit further comprises a solar panel 13.” See ¶ 0037.

Claim(s) 6,  8, and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Rorrer (US 2020/0027343 A1), in view of FUKUI (JP 2003303399 A), and further in view of Van Straten; hereinafter, Van (US 2015/0055944 A1).
Consider claim 8, a light fixture as set forth in claim 1, wherein the heater element includes a connector tail on which electrical terminals are mounted, the connector tail extending through an interface between the LED light assembly and the housing to an interior space of the housing, in an analogous art, Van teaches, “the usage of LED lighting on railroad crossing indicator lights and airport runway lights greatly increases the risk of snow and/or ice obstructing the lights during inclement (or winter) weather. Such embodiments help overcome this problem.” See ¶ 0026. Van teaches, “Lamps, lights and bulbs are provided with a heating wire that heats a lens provided between a respective bulb and an environment including inclement weather that can cover the lens with snow, ice, or vapor.” See ¶ 0003. Van teaches, “An electrical wiring harness (not shown) from the vehicle provides power to operate the light and heat the light assembly in an effort to remove presence of ice in the form of snow”  See ¶ 0016, Van teaches, “A heating wire 28 of lens heater 12 is then mounted to reflector 18 and lens 16 is secured to housing 20, encasing respective components therein. In assembly, face portion 26 of lens 16 transmits light from bulb 24, as well as heat from bulb 24 and heated wire 28.” See ¶ 0017. Van teaches, “heating wire 28 of FIGS. 1 and 2 comprises a Nichrome heating wire (or Nichromium wire) with a thermistor physically crimped to one end of the wire to provide an electrically conductive connection.” See ¶ 0022.
	It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the invention or combination of Rorrer-Fukui and have the heating wire 28 of lens heater 12 is then mounted to reflector 18 (i.e. visor) and lens 16 is secured through the housing 20, encasing respective components and have an electrical wiring harness (not shown) from the vehicle provides power to operate the light and heat the light assembly in an effort to remove presence of ice in the form of snow as suggested by Van, in order to power the heating element and the lighting assembly. 

Consider claim 6, a light fixture as set forth in claim 1, wherein the heater element is a PTC heater element, Van teaches, “heating wire 28 of FIGS. 1 and 2 comprises a Nichrome heating wire (or Nichromium wire) with a thermistor physically crimped to one end of the wire to provide an electrically conductive connection…. One suitable optional wire is sold as PTC Thermistor Alloy Resistance wire, sold by Senphus, Jiangyin Senphus Electrical Material Co., Ltd. ” See ¶ 0022.

Consider claim 15, a light fixture as set forth in claim 1 wherein the heater resistance is used to determine when the heater should be energized, Van teaches, “heating wire 28 of FIGS. 1 and 2 comprises a Nichrome heating wire (or Nichromium wire) with a thermistor physically crimped to one end of the wire to provide an electrically conductive connection. Optionally, a PTC thermistor alloy resistance wire can be substituted for wire 28 and thermistor (or thermal resistor) 29. ” See ¶ 0022.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Rorrer (US 2020/0027343 A1), in view of FUKUI (JP 2003303399 A), and further in view of Nolte (US 2008/0211309 A1).
Consider claim 22, a light fixture as set forth in claim 1, wherein a battery backup sensor is used to determine when the heater element should be energized, in an analogous art, Nolte teaches, “aircraft emergency battery backup systems.” See ¶ 0002. “Battery module 102 as shown in FIG. 6 and as described in part above is comprised primarily of battery cell and heater assembly 124 which in the embodiment shown in the above figures comprises an array of twelve battery cells arranged in two banks of six cells. Integrated in association with battery cell and heater assembly 124 is temperature sensor 126. This temperature sensor 126 provides an input into battery heater control 128 which activates the heater elements of battery cell and heater assembly 124 to maintain the batteries at optimal temperatures for their charging and discharging functionality.” See ¶ 0042.
	It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the invention or combination of Rorrer-Fukui and monitor the temperature of a backup battery sensor,  “temperature sensor 126 provides an input into battery heater control 128 which activates the heater elements of battery cell and heater assembly 124 to maintain the batteries at optimal temperatures for their charging and discharging functionality.” See ¶ 0042, as suggested by Nolte.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Rorrer (US 2020/0027343 A1), in view of FUKUI (JP 2003303399 A), and further in view of Ljung (US 2013/0210360 A1).
Consider claim 23, a light fixture as set forth in claim 1, wherein the functionality of the heater element can be monitored and controlled wirelessly, Ljung teaches, “methods of operating a short-range Radio Frequency (RF) device. The methods may include transmitting identification information identifying the short-range RF device and/or sensor information, using a short-range RF communication protocol. The sensor information may be generated by a sensor associated with the short-range RF device.” See ¶ 0005. “it will be understood that the device 105 associated with the short-range RF device 110 and the sensor 115 may be one of various devices, such as a lock (e.g., a door lock), a thermostat, a vending machine, a digital display, a light (e.g., a light inside or outside of a home, a traffic light, or a street light),” See ¶ 0037. “the short-range RF device 110 that transmitted the identification information 106 and/or sensor information 104 may be associated with a temperature sensor, and the portable electronic device(s) 100 may forward the command 108 to two short-range RF devices 110 that control respective heating elements.” See ¶ 0069.
	It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the invention or combination of Rorrer-Fukui and monitor and control the heating element of a traffic light or a street light, via a short-range RF device ” See ¶ 0037 and 0069, as suggested by Ljung, thereby providing convenience to the user to be able to transmit command to the tr4affic light remotely.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Pittman, Mark Eric et al. (US 2016/0148507 A1) teaches, “a traffic light can include… light emitter that is configured to emit a traffic signal light; and the signal tracker.” See ¶ 0004 and “signal tracker 104 can include components for environmental management so that the signal tracker can operate at cold and hot temperatures … components can include a thermocouple 160, thermostat 162, heating element 164, and cooling element 166… external heating capabilities can be provided for by a connected solar panel 70 or wind turbine 172, which can be controlled by the thermostat 162.” See ¶ 0045. Pittman teaches, The traffic lights can have embedded signal trackers, sensors, counters, temperature modules, batteries, and humidity sensors. [0064].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146. The examiner can normally be reached 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMER S KHAN/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Pittman, Mark Eric et al. (US 2016/0148507 A1) teaches, The traffic lights can have embedded signal trackers, sensors, counters, temperature modules, batteries, and humidity sensors. [0064]
        2 Pittman, Mark Eric et al. (US 2016/0148507 A1) teaches, “a traffic light can include… light emitter that is configured to emit a traffic signal light; and the signal tracker.” See ¶ 0004 and “signal tracker 104 can include components for environmental management so that the signal tracker can operate at cold and hot temperatures … components can include a thermocouple 160, thermostat 162, heating element 164, and cooling element 166… external heating capabilities can be provided for by a connected solar panel 70 or wind turbine 172, which can be controlled by the thermostat 162.” See ¶ 0045